Citation Nr: 1138873	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  04-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2007, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In July 2007, the Board remanded this case for additional evidentiary development, to include obtaining additional records through official sources regarding the circumstances of the in-service head injury at issue in this case, and obtaining an opinion regarding the Veteran's blood alcohol level at the time of the in-service injury.  As a preliminary matter, the Board finds that the directives in the remand have been substantially complied with and, thus, an additional remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2010, the Board denied service connection for residuals of a traumatic brain injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The record contains a Court Order, dated December 2010, which remanded this appeal pursuant to the terms of a Joint Motion for Remand wherein the Veteran's attorney and the VA Office of General Counsel agreed to remand the claim to the Board for adjudication consistent with the terms therein.  The claim has been returned to the Board for such action.  

The issue of entitlement to an increased rating for service-connected right knee arthritic changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 statement from the Veteran.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The evidence of record reflects that the Veteran sustained a traumatic brain injury in April 2000 while on active duty.  

3.  The evidence of record reflects that the Veteran currently has residual symptoms and disabilities which have been attributed to the in-service traumatic brain injury.  


CONCLUSION OF LAW

Service connection for residuals of a traumatic brain injury is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2002 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  Subsequently, in October 2007, the RO sent the Veteran a letter that informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim on appeal.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records dated from 2002 to 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, VA examinations and medical opinions have been conducted in conjunction with this claim.  See VA examination reports dated November and December 2002, March 2003, and September 2009.  The Veteran was also afforded an opportunity to set forth his contentions at the hearing before the undersigned in February 2007.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for residuals of a traumatic brain injury which was incurred during military service.  

Service treatment records reflect that, in April 2000, while on a weekend pass in Myrtle Beach, South Carolina, the Veteran suffered a closed head injury after falling from the back of a truck that was travelling at a slow rate of speed.  Following the accident, the Veteran was immediately taken to the Grand Strand Regional Medical Center where it was noted that the Veteran did not lose consciousness immediately following the accident, as he was initially awake and alert at the scene; however, a medic reported that the Veteran deteriorated.  Upon arrival at the hospital, the Veteran demonstrated normal speech; however, physicians noted that he was unable to provide a history regarding the accident and did not answer questions appropriately.  Objective examination revealed a large hematoma to the posterior occiput and abrasions on his back, although physicians could not determine if the abrasions were old or new.  The Veteran was not oriented, including to his own name, he demonstrated trouble with simple commands, and he was noted to have poor judgment and cognition.  Physicians also noted that the Veteran ripped out his IV.  Treatment records reflect that laboratory testing revealed blood alcohol level of 26 mg/dL.  

Service treatment records reflect that the Veteran was transferred to the Walter Reed Army Medical Center after approximately five days.  The physicians at Walter Reed noted the Veteran's medical history as it pertained to the previous closed head injury and reported that the Veteran was described as combative upon arrival at Grand Strand hospital in Myrtle Beach.  Physicians also noted the Veteran's hospital course while at Grand Strand, including that he demonstrated resolving aphasia and short term memory loss, with occasional inappropriate responses and lethargy, but that he progressed to being independent with ambulation, feeding, and self-care.  Physicians further noted the Veteran's hospital course at Walter Reed, including that he initially complained of fatigue, headaches, and diplopia, and demonstrated impaired speech and cognitive thinking.  However, when the Veteran was discharged 16 days later, his mental status and vision had improved and he was no longer complaining of pain.  The diagnosis at discharge was status post moderate traumatic brain injury, with left hemisphere contusion and cerebral edema, which was resolving.  Treatment records from Walter Reed do not contain a report of laboratory testing, including the Veteran's blood alcohol level; however, treatment records reflect that the Veteran was a nondrinker.  

Subsequent service treatment records show that the Veteran sought treatment for a myriad of symptoms and conditions related to the traumatic brain injury.  Reports from Medical Board proceedings conducted in January 2002 revealed the Veteran had status post moderate traumatic brain injury with consequent bifrontal and left temporal tip encephalomalacia; cognitive disorder, not otherwise specified; personality change due to traumatic brain injury, aggressive type; anosmia due to traumatic brain injury; cortical myoclonus; musculoskeletal neck pain; and chronic low back pain, among other non-related conditions.  See Medical Evaluation Board Summary and January 2002 report of medical examination.  

The evidentiary record does not contain a line of duty determination regarding the in-service injury, as a July 2000 Abbreviated Limited Duty Medical Board Report reflects that such a determination was not required or requested, and record of such determination could not be, otherwise, located.  See December 2007 statement from the Department of the Navy.  

The post-service evidence shows that the Veteran currently suffers from post-concussive syndrome, as well as headaches and left shoulder spasms that have been attributed to the in-service traumatic brain injury.  See VA outpatient treatment records dated from 2002 to 2010.  Moreover, VA medical examinations contain findings and diagnosis which attribute a number of the Veteran's current disabilities to the in-service traumatic brain injury, including a mood disorder, headaches, blurry vision, and loss of smell.  See December 2002 VA Neurological examination and March 2003 VA Mental Disorders examination.  Notably, a VA examination has not been conducted to determine if the Veteran's complaints of neck and low back are due to his in-service traumatic brain injury.  

While there is evidence of an in-service injury, current disabilities, and medical evidence relating the Veteran's current disabilities to the in-service injury, the Board notes that there is a question of whether the Veteran's disabilities were a result of his own willful misconduct.  Indeed, the evidentiary record contains a July 2003 administrative decision which concluded that the injuries the Veteran sustained during service were not incurred in the line of duty because treatment reports from the Grand Strand Regional Medical Center reflect that the Veteran's blood alcohol level was 0.26 and that he was combative when he was admitted to the hospital.  The administrative decision noted that, according to the standards set by the U.S. Department of Transportation, a blood alcohol level of 0.10 or more is presumed to be under the influence of intoxicating alcohol.  

In this context, under the law, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

After reviewing the evidence of record, the Board finds that the injuries the Veteran incurred during service were not due to his own willful misconduct as a result of intoxication.  In making this determination, the Board finds that the credibility and probative value of the July 2003 administrative decision is significantly lessened because it contains inaccurate information.  The administrative decision states that treatment reports from the Grand Strand reflect that the Veteran's blood alcohol level 0.26, when, in fact, the treatment records from Grand Strand reflect that his blood alcohol level was 26 mg/dL.  

In September 2009, a VA physician reviewed the Veteran's claims file and stated that blood alcohol content of 26 mg/dL is equal to 0.021 percent.  In evaluating this claim, the Board finds that the medical evidence generated at the time of the in-service head injury, which was interpreted by the VA physician who provided an opinion in September 2009, is the most competent, credible, and probative evidence of record regarding the Veteran's blood alcohol level at that time.  The most competent, credible, and probative evidence shows that the Veteran's blood alcohol level was 0.021 percent, which, according to the standards set by the U.S. Department of Transportation is not considered to be under the influence of intoxicating alcohol.  Therefore, the Board finds that the Veteran's blood alcohol content of 26 mg/dL, or 0.021 percent, does not establish that the Veteran was intoxicated at the time of the in-service injury.  

The Board notes that the treatment records from Grand Strand reflect that the Veteran was not oriented or cooperative at the time of admission and that he ripped out his own IV, while treatment records from Walter Reed also reflect that the Veteran was combative at admission to Grand Strand.  However, records from Walter Reed reflect that the Veteran was a nondrinker and there is no other evidence generated at the time of the in-service injury which suggests that the Veteran was intoxicated at the time of the in-service accident.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds the preponderance of the most competent, credible, and probative evidence reflects that the Veteran was not intoxicated at the time of the in-service injury.  

In view of the foregoing, the Board finds that there is evidence of an in-service traumatic brain injury, evidence of current residual disabilities related to the in-service traumatic brain injury, and medical evidence that relates the Veteran's current residual disabilities to the in-service traumatic brain injury.  Therefore, the Board finds the preponderance of the evidence supports the grant of service connection for residuals of a traumatic brain injury.  In making this determination, the all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of traumatic brain injury is granted.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


